DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 15 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, pages 8-10, submitted 15 June 2022 with respect to Claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. US 2018/0287322, in view of Lee et al. US 2009/0195970, in view of Munroe US 4,607,906.
Regarding Claim 1, Hayes teaches an electrical power or data system comprising: 
a flexible electrical supply cord having an input end portion and an opposite output end portion (30, fig. 2); 
a pass-through electrical outlet unit (32, fig. 2) coupled to said output end portion of said electrical supply cord, 
said pass-through electrical outlet unit comprising an electrical outlet (46, fig. 2) and configured for positioning below a work surface (via 50, fig. 2); 
a flexible intermediate electrical cord having an input end portion at said pass-through electrical outlet unit and an opposite output end portion (34, fig. 2); 
an end electrical outlet unit (36, fig. 2) coupled to said output end portion of said flexible intermediate electrical cord, 
said end electrical outlet unit comprising a second plurality of electrical outlets (40 and 42, fig. 2); and 
a bracket coupled to said end electrical outlet unit and configured for coupling said end electrical outlet unit to a work surface (38, fig. 2).
Hayes teaches said pass-through electrical outlet unit comprising an electrical outlet, however is silent regarding comprising a first plurality of electrical outlets.
Lee teaches a pass-through electrical outlet unit (11, fig. 9) comprising a first plurality of electrical outlets (112, fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pass-through electrical outlet unit as taught by Lee with the electrical power or data system of Hayes in order to provide additional outlets to use with the system.
The combination of Hayes and Lee is however silent wherein said pass-through electrical outlet comprises a plurality of electrical bus bars having respective opposite ends that are mechanically and electrically coupled to respective electrical conductors of said electrical supply cord, and to respective electrical conductors of said flexible intermediate electrical cord; and wherein said electrical bus bars each define a plurality of electrical terminals in spaced arrangement along said bus bars.
Munroe teaches pass-through electrical outlet (10, fig. 5) comprises a plurality of electrical bus bars (N, neutral, G ground, H hot conductors, fig. 5) having respective opposite ends that are mechanically and electrically coupled to respective electrical conductors of said electrical supply cord, and to respective electrical conductors of said flexible intermediate electrical cord; and wherein said electrical bus bars each define a plurality of electrical terminals in spaced arrangement along said bus bars (The H, N, G conductors themselves serve as bus bars to make the necessary electrical interconnection between all of the receptacles of the power tap. Otherwise, the receptacles 10' and 10" are exactly identical in structure and function as that of receptacle 10 and, therefore, like component parts of receptacles 10' and 10" have been identified with primed and double primed numerals, respectively, to identify like parts with that of receptacle 10… The H, N and G conductors interconnecting multiple receptacles serve as bus bar terminations which are located inside the receptacles, thereby providing better spacing and greater contact area as compared to prior art designs. Since such terminations are made by simply snapping the bus bars into the channels, many terminations can be made in a fraction of the time it took to make one prior art termination, refer to col. 11, lines 4-7 and lines 30-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Munroe with the electrical power or data system of the combination of Hayes and Lee in order to provide better spacing and greater contact area.
Regarding Claim 2, the combination of Hayes, Lee, and Munroe teaches all of the limitations of Claim 1 above and further teaches wherein said pass-through electrical outlet unit is configured to rest upon a floor surface below the work surface (fig. 2 of Hayes and fig. 9 of Lee).
Regarding Claim 8, the combination of Hayes, Lee, and Munroe teaches all of the limitations of Claim 1 above and further teaches wherein at least one of said pass-through electrical outlet unit and said end electrical outlet unit comprises both a high voltage AC power outlet and a low voltage DC power outlet (outlets 40/42 and 44, fig. 2 of Hayes).
Regarding Claim 9, the combination of Hayes, Lee, and Munroe teaches all of the limitations of Claim 1 above and further teaches wherein said input end portion of said electrical supply cord comprises at least one chosen from (i) a high voltage AC power plug (28, fig. 2 of Hayes), (ii) a low voltage DC power plug, and (iii) an electronic data signal plug.
Regarding Claim 11, the combination of Hayes, Lee, and Munroe teaches all of the limitations of Claim 1 above and further teaches comprising another bracket coupled to said pass-through electrical outlet unit and configured for coupling said pass-through electrical outlet unit below the work surface (50, fig. 2 of Hayes).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. US 2018/0287322, in view of Lee et al. US 2009/0195970, in view of Munroe US 4,607,906, in view of Mak US 7,210,960
Regarding Claim 3, the combination of Hayes, Lee, and Munroe teaches all of the limitations of Claim 1 above, however is silent wherein said pass-through electrical outlet comprises a cord-engaging strain relief that permits said pass-through electrical outlet to be suspended below the work surface by said flexible intermediate electrical cord.
Mak teaches wherein said pass-through electrical outlet comprises a cord-engaging strain relief (26) that permits said pass-through electrical outlet to be suspended below the work surface by said flexible intermediate electrical cord (Fig. 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interface as taught by Mak with the electrical power or data system of the combination of Hayes and Lee in order to protect the cords from disconnecting.
Regarding Claim 4, the combination of Hayes and Lee teaches all of the limitations of Claim 1 above, however is silent wherein said pass-through electrical outlet comprises a first strain relief for engaging said output end portion of said electrical supply cord, and a second strain relief for engaging said input end portions of said flexible intermediate electrical cord.
Mak teaches wherein said pass-through electrical outlet comprises a first strain relief (26 on the left) for engaging said output end portion of said electrical supply cord, and a second strain (26 on the right) relief for engaging said input end portions of said flexible intermediate electrical cord (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interface as taught by Mak with the electrical power or data system of the combination of Hayes, Lee, and Munroe in order to protect the cords from disconnecting.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. US 2018/0287322, in view of Lee et al. US 2009/0195970, in view of Munroe US 4,607,906, in view of Fawcett et al. US 2013/0241731.
Regarding Claim 7, the combination of Hayes, Lee, and Munroe teaches all of the limitations of Claim 1 above, however is silent wherein at least one of said electrical supply cord and said intermediate electrical cord comprises a self-retracting cord section.
Fawcett teaches wherein at least one of said electrical supply cord and said intermediate electrical cord comprises a self-retracting cord section (figs. 2-4 and reefer to [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cord as taught by Fawcett with the electrical power or data system of the combination of Hayes, Lee, and Munroe in order to provide convenient positioning and an organized arrangement of the cord.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. US 2018/0287322, in view of Lee et al. US 2009/0195970, in view of Munroe US 4,607,906, in view of Wang US 2015/0001937.
Regarding Claim 10, the combination of Hayes, Lee, and Munroe teaches all of the limitations of Claim 1 above, however is silent wherein said pass-through electrical outlet unit comprises a first surface supporting one of said first plurality of electrical outlets and a second surface supporting another of said first plurality of electrical outlets, wherein said first surface is angled ninety degrees relative to said second surface.
Wang teaches wherein said pass-through electrical outlet unit comprises a first surface supporting one of said first plurality of electrical outlets and a second surface supporting another of said first plurality of electrical outlets, wherein said first surface is angled ninety degrees relative to said second surface (fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Wang with the electrical power or data system of the combination of Hayes, Lee, and Munroe in order to provide additional positions for the outlets to be used.


Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. US 2018/0287322, in view of Fawcett et al. US 2013/0241731, in view of Munroe US 4,607,906.
Regarding Claim 12, Hayes teaches an electrical power or data system comprising: 
an electrical supply cord having an input end portion and an output end portion opposite said input end portion (30, fig. 2); 
a first electrical outlet unit disposed at said output end portion of said electrical supply cord (32, fig. 2); 
at least one intermediate electrical cord having an input end portion at said first electrical outlet receptacle and an output end portion opposite said input end portion of said intermediate electrical cord  (34, fig. 2); and 
at least one second electrical outlet unit disposed at said output end portion of said intermediate electrical cord (36, fig. 2).  Hayes however is silent wherein at least one of said electrical supply cord and said intermediate electrical cord comprises a self-retracting cord section.
Fawcett teaches wherein at least one of said electrical supply cord and said intermediate electrical cord comprises a self-retracting cord section (figs. 2-4 and refer to [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cord as taught by Fawcett with the electrical power or data system of Hayes in order to provide convenient positioning and an organized arrangement of the cord.
The combination of Hayes and Fawcett is however silent wherein said pass-through electrical outlet comprises a plurality of electrical bus bars having respective opposite ends that are mechanically and electrically coupled to respective electrical conductors of said electrical supply cord, and to respective electrical conductors of said flexible intermediate electrical cord; and wherein said electrical bus bars each define a plurality of electrical terminals in spaced arrangement along said bus bars.
Munroe teaches pass-through electrical outlet (10, fig. 5) comprises a plurality of electrical bus bars (N, neutral, G ground, H hot conductors, fig. 5) having respective opposite ends that are mechanically and electrically coupled to respective electrical conductors of said electrical supply cord, and to respective electrical conductors of said flexible intermediate electrical cord; and wherein said electrical bus bars each define a plurality of electrical terminals in spaced arrangement along said bus bars (The H, N, G conductors themselves serve as bus bars to make the necessary electrical interconnection between all of the receptacles of the power tap. Otherwise, the receptacles 10' and 10" are exactly identical in structure and function as that of receptacle 10 and, therefore, like component parts of receptacles 10' and 10" have been identified with primed and double primed numerals, respectively, to identify like parts with that of receptacle 10… The H, N and G conductors interconnecting multiple receptacles serve as bus bar terminations which are located inside the receptacles, thereby providing better spacing and greater contact area as compared to prior art designs. Since such terminations are made by simply snapping the bus bars into the channels, many terminations can be made in a fraction of the time it took to make one prior art termination, refer to col. 11, lines 4-7 and lines 30-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Munroe with the electrical power or data system of the combination of Hayes and Fawcett in order to provide better spacing and greater contact area.
Regarding Claim 13, the combination of Hayes, Fawcett, and Munroe teaches all of the limitations of Claim 12 above and further teaches wherein said self-retracting cord section comprises an elastic coil portion (figs. 2-4 and refer to [0027]).
Regarding Claim 14, the combination of Hayes, Fawcett, and Munroe teaches all of the limitations of Claim 12 above and further teaches wherein said first or second electrical outlet unit comprises both a high voltage AC power outlet and a low voltage DC power outlet (40. 42, and 44, fig. 2 of Hayes).
Regarding Claim 15, the combination of Hayes, Fawcett, and Munroe teaches all of the limitations of Claim 12 above and further teaches wherein said input end portion of said electrical supply cord comprises at least one chosen from (i) a high voltage AC power plug (28, fig. 2 of Hayes) (ii) a low voltage DC power plug, and (iii) an electronic data signal plug.
Regarding Claim 16, the combination of Hayes, Fawcett, and Munroe teaches all of the limitations of Claim 12 above and further teaches comprising a bracket for mounting said second electrical outlet unit to a furniture article (38, fig. 2 of Hayes).


Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 17, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an electrical power or data system further comprising a pass-through bracket coupled to said pass-through electrical outlet unit, said pass-through bracket comprising a side leg overlying said second surface and defining an outlet opening aligned with said another of said first plurality of electrical outlets.
Regarding Claims 18-19, they depend from Claim 17.

Claims 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 20, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an electrical power or data system comprising: a flexible electrical supply cord having an input end portion and an opposite output end portion; a pass-through electrical outlet unit coupled to said output end portion of said electrical supply cord, said pass-through electrical outlet unit comprising a first surface supporting a first electrical outlet and a second surface supporting a second electrical outlet, wherein said first surface is angled ninety degrees relative to said second surface; a pass-through bracket coupled to said pass-through electrical outlet unit, said pass- through bracket comprising a side leg overlying said second surface and defining an outlet opening aligned with said second electrical outlet; a flexible intermediate electrical cord having an input end portion at said pass-through electrical outlet unit and an opposite output end portion; an end electrical outlet unit coupled to said output end portion of said flexible intermediate electrical cord, said end electrical outlet unit comprising a second plurality of electrical outlets; and an end unit bracket coupled to said end electrical outlet unit and configured for coupling said end electrical outlet unit to a work surface.
Regarding Claims 21-22, they depend from Claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
20 September 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836